Senior Judge JOHNSTON
concurring:
I concur with my brother’s analyses of the assigned errors, including the asserted instructional error. Additional comments are needed, however, with regard to the application of Article 25, UCMJ. Even if we were to apply Article 25(c)(1) strictly, the colloquy concerning the selection of a panel including enlisted members shows actual compliance with that statute’s requirement that the accused personally make the request.
MJ: So we’re on line with everything. Has the accused made an election of forum?
TC: No, sir.
MJ: Has the accused made a decision? I believe he has already actually passed his two week period that I gave him. Specialist Lanier, have you and your attorneys further discussed your forum selection in this case? That means — remember I explained to you earlier that you had a right to various kinds of trials, one before officers, the other would include one-third enlisted members. If you didn’t want either of those two types, you also had the right to ask for judge alone. Do you remember that discussion?
ACC: Yes, Your Honor.
CDC: Sir, would it be permissible for me to confer with the accused for about two minutes?
MJ: Sure.
(Accused and defense counsel conferred) CDC: Yes sir, we have. We can make that now.
MJ: Go ahead.
CDC: We will have a court with enlisted.
MJ: Very well. I assume it’s a contested case, is that correct?
CDC: Yes sir, it is.
MJ: ... Anything else we need to cover on the record?
TC: No, sir.
CDC: No, sir.
MJ: We are in recess.
On these unique facts, we should find that the accused made a personal selection on the record for his forum choice.